This action was brought to obtain a construction of the last will and testament of Peter S. March, who died in the city of New York on the 11th day of February, 1899. The questions about which the parties differ arise under the fifth clause of the will, which provides as follows:
"Fifth. I give, devise and bequeath all the rest, residue and remainder of my estate and property, as well real as personal, of which I shall die seized, possessed or entitled and wheresoever situate, To my Executors and Trustees hereinafter named and to the survivors and survivor of them In Trust for the uses and purposes following:
"1. That my Executors and Trustees sell, convey and dispose of the same at public or private sale at such times and on such terms as they may think proper.
"2. That my Executors and Trustees invest and keep invested during the life of my wife one-third part of such residue of my estate, or the proceeds thereof, and pay or apply the rents, interest and income thereof to the use of my wife so long as she shall live.
"3. That my Executors and Trustees divide the remainder of such residue (and on the death of my wife the one-third part held for her benefit) into six equal parts or shares, and convey, pay and assign one of such shares to my son Edwin P. March, first deducting the said sum of fifteen thousand dollars as herein directed; that they convey, pay and assign one other of such shares to each of my sons, Frank P. March and Egbert G. March, absolutely; that my Executors and Trustees set aside and designate one of the remaining three shares for each of my daughters, Virginia A. March and Laura J. Adams, and son, Seth S. March, and hold, invest and keep invested the share of each child last named during his or her life, and collect and receive and pay or apply the rents, interest and income of the share of each child to the use of such child during his or her life, and upon the further trust, *Page 102 
"4. That in the event of the death of any of my children before the conveyance and payment to him of the share of my estate herein given to him; or of either of my children whose share of my estate is held in trust, that my Executors convey, pay and assign the share of the one so dying to his or her issue absolutely, and if he or she shall leave no issue, then that they convey, pay, assign and divide such share or the proceeds thereof to and among my surviving children and to the issue of any deceased child, such issue to take by representation the part or share his, her or their parents would have been entitled to, if living."
The testator's wife predeceased him. His son Frank P. March died on the 10th day of May, 1900, leaving him surviving a widow, from whom he had been separated in his lifetime, and a daughter, Mary McIlvaine March, now Kennedy, his only heir at law and next of kin, whom he disinherited by his last will and testament. The testator, Peter S. March, died possessed of both real and personal property. As to his personal property, it was administered by his executors during the lifetime of Frank P. March, and his share thereof was paid over to him. After his death the trustees sold a parcel of the testator's real property, in Norfolk, Va., receiving therefor the sum of $150,000, which is now in the hands of the plaintiffs, subject to distribution under the provisions of the will; and the question is as to whether the share thereof which Frank would have been entitled to had he lived, passes under his will to his legatees and devisees, or goes to his daughter, Mary McIlvaine, under the will of her grandfather, Peter S. March. The answer to this question depends upon the construction to be given to subdivision 4 of the fifth clause of the will, which, as we have seen, provides that, in the event of the death of any of the testator's children before the conveyance and payment to him of his share of the testator's estate, such share shall be conveyed and paid over to his issue absolutely. It is not contended that this provision of the will is illegal, that it is violative of any statute or common law, or that it is against public policy. The only question is, *Page 103 
what did the testator intend. In ascertaining such intention we are required to take into consideration the surrounding circumstances under which he framed the provisions of the will, the situation of his estate and of the members of his family whom he wished to be the recipients of his bounty. (Williams v.Jones, 166 N.Y. 522-532.) In considering these circumstances for the purpose of ascertaining the intention of the testator, there is a presumption which we must bear in mind, and that is that in the absence of unfriendly relations existing between testators and their descendants, there almost invariably exists a desire and an intention on the part of testators that their property should go to their descendants, rather than to strangers to their blood.
Upon referring to the findings of fact it appears that the testator was possessed of a personal estate, amounting to the sum of $230,000 over and above his liabilities; that he also was possessed of the real property in Virginia, from which the sum of $150,000 has been derived upon its sale; that he had a wife and six children, four boys and two girls, all of whom were adults; that one son, Frank P., and one daughter, Laura J., had married; that Laura J. had no children, but Frank P. had a daughter, Mary McIlvaine, who appears to have been the only surviving grandchild of the testator. It does not appear that any trouble had occurred between Frank and his wife or daughter at the time the will in question was executed, or during the lifetime of the testator. These are the circumstances under which we are called upon to determine the intention of the testator and ascertain whether he has disinherited his grandchild. In so far as the testator created a trust in favor of his wife, it appears that he survived her, and, therefore, that provision, upon his death, became of no force or effect and may be disregarded. We then have remaining a gift and devise of all the residue and remainder of his estate, both real and personal, to the executors and trustees named in his will for the purpose of establishing three separate trusts, one in favor of each of his daughters and the other in favor of his son Seth S. March, *Page 104 
to continue during their respective lives, to each of which trusts was given one-sixth of his residuary estate; the other three-sixths were directed to be conveyed and paid over to his three sons, Edwin, Frank and Egbert. Then we have the provision, "That in the event of the death of any of my children before theconveyance and payment to him of the share of my estate herein given to him, or of either of my children whose share of my estate is held in trust, that my executors convey, pay and assign the share of the one so dying to his or her issue absolutely, and if he or she shall leave no issue then that they convey, pay, assign and divide such share or the proceeds thereof to and among my surviving children," etc. The personal estate, as we have seen, had been administered by the executors, the debts paid and the amount due Frank paid over to him during his lifetime. We have, therefore, only to consider the real estate. This the executors and trustees were directed to sell at public or private sale and at such times and on such terms as they might think proper. This provision was doubtless mandatory and operated to convert realty into personalty. (Lent v. Howard, 89 N.Y. 169;Hope v. Brewer, 136 N.Y. 126-134.) But this does not affect the discretionary power given as to the terms and time of the sale. When the sale was made and the proceeds received it became the duty of the trustees to set apart three-sixths thereof for the benefit of the three trusts created in favor of the two daughters and the son Seth, and to pay the other three-sixths thereof to the other son. The executors and trustees, it appears, did proceed and sell the Virginia property. It is found as a fact and conceded upon the argument that such sale was made in good faith by the executors and trustees, and at the earliest date at which it could properly have been made. But at the time the sale was made Frank had died, leaving his daughter, Mary McIlvaine, his only surviving issue. Referring again to the provisions quoted we find two distinct classes referred to. The first embraces any of his children dying before the conveyance and payment to him of his share of the estate, clearly meaning the three sons, who were entitled *Page 105 
to their shares after the sale and conveyance of the real estate had been made; and the other to either of his children dying, whose share of his estate had been placed in trust, thus including the two daughters and his son Seth. So that in case of the death of any of the sons whose estates were not in trust before the conveyance and payment to them, or in case of the death of either of the children whose estates had been put in trust, the direction was to pay and assign the share of the child so dying to his or her issue absolutely. To my mind there is no possible doubt but that the testator intended that the fund should go to his grandchild. Indeed, I cannot see how more clear and concise language could have been used expressive of such intent, and none has been suggested. While it seems to be conceded that the language used, literally construed, would signify actual payment, yet it is contended that such a construction would be so unreasonable that the courts ought not to adopt it, unless the intention of the testator has been expressed in language so clear and positive as to leave no room for possible doubt; that the objections to a literal interpretation are that it would not only leave the testator's bounty subject to accident which he could in no manner foresee, but also empower those intrusted with the execution of his will to vary or change its provisions at their own pleasure. My answer to this is that a testator's bounty is always subject to accident until it reaches the possession of the person for whom it was intended. If personal property, it may be lost, stolen by thieves, or destroyed by fire; but none of these accidents could affect the intention of the testator or the construction that should be given to his will. Every person is liable to die, and no testator can foresee the time or manner of the death of a devisee or legatee. The death of such a person may change a testator's property from one channel into another, but how could this affect the original purpose or intent of any particular testator. Finally, it is urged that if actual physical payment of the fund into the hands of the legatee is necessary, then the executor might, through litigation or otherwise, postpone the payment until after the *Page 106 
death of the legatee and thus divert the legacy into another channel. But no one contends that actual physical payment of the fund into the hands of the legatee is necessary. That is not the question here presented. Of course, executors and administrators cannot change the rights of parties by improper litigation. No such question has been presented in this case. The executors and trustees have acted in good faith, have sold the real estate and converted it into money as soon as it was possible or proper for them to do so, and have fully performed their duty in that regard, as has been found and conceded in this case. If they had not performed their duty in that regard, Frank, during his lifetime, had his remedy to enforce such performance. The question in this case is, when did the fund become due and payable to Frank; when could he have maintained an action against the trustees to recover his share of the proceeds of the real estate. Under the will they were required to sell at such times and on such terms as was proper. The fund derived from the sale was then to be distributed in the manner specified in the will. It was then that Frank's share became due and payable; then he was entitled to have it in possession; then he could have maintained an action to recover it. But when that time arrived, as we have seen, he had died, and under the terms of the will his right thereto passed to his only surviving child.
In construing wills the rule is that we should consider all of the provisions, and, so far as possible, construe each in harmony with the others, giving force and effect to all. Applying this rule to the provisions of subdivision 4 of the will we are required to give force and effect to the first provision, which has reference to the death of the three sons before the conveyance and payment to them of their share of the estate, as well as to give force and effect to the second provision, which relates to the death of those children whose estate is by the terms of the will put in trust. If, however, we are to adopt the contention of the appellants, it follows that the first provision must be eliminated and entirely disregarded *Page 107 
as having no force and effect whatever. To avoid such a violation of the rule of construction it is now suggested that the death of any of the children therein referred to meant death within the lifetime of the testator. Not so. The provision does not so state and cannot be so read. The executors and trustees had no power in the lifetime of the testator to sell and convey his real estate, or to pay over the proceeds of such sale to the beneficiaries until after his death and the will had been admitted to probate. The death referred to, therefore, must have been a death after that of the testator and before the "conveyance and payment" to such child of his share of the estate. His share of the estate could not be determined until the sale had been made, the proceeds collected, and the amount ascertained, at which time it became due and payable, and not until then. The death referred to was the death of a child occurring "before" the happening of such sale, not before the death of the testator. If it referred to a death during the lifetime of the testator, then it would logically follow that it meant the same thing with reference to the second provision, pertaining to the estates of the three children for whom trusts were created, a construction which no one so far has contended for as proper. If such were its meaning, then the clause would be meaningless and of no force or effect; for under the statute a legacy payable to a child of the testator does not lapse by reason of his death before that of the testator, where he has children living who can take in his place.
While conceding that the words used in the will, literally construed, would signify actual payment and indicate an intent on the part of the testator that upon the death of Frank before such payment his share should go to his child, it is contended that such literal construction ought to be rejected for the reason that Lord THURLOW over a century ago said: "Suppose he had given a real estate in the manner you specify, it is clear that it will neither depend upon the caprice of the trustee to sell, for that would be contrary to all common sense, nor upon his dilatoriness. In some way it *Page 108 
may be sold immediately, but I should not inquire when a real estate might have been sold with all possible diligence." This quotation is to be found in the case of Hutcheon v.Mannington (1 Ves. 366). In that case Hutcheon died in the East Indies possessed of a personal estate amounting to the sum of £ 8,627. By his will he gave certain legacies to his brothers and sisters and to his father, the will containing a provision that in case of the death of either of them before receiving the legacy, it should go to the children of the legatee so dying. The father died after the testator, but before he had received his legacy. It was claimed that inasmuch as the personal estate was in the East Indies it did not vest until sufficient time had elapsed to transport the same to England. With reference to this the lord chancellor said: "I rather believe he had some such purpose as you attribute to him, in his contemplation. There is a faint indication of a purpose, that there shall be some time or other when these interests shall go over, and that they shall not vest in the meantime. But has he conceived that intention and expressed it with such definite certainty that I can act upon it? I am to compute what time would be sufficient to enable these parties to receive their legacies. It is all too uncertain." He concluded by holding that they vested on the death of the testator. In the case of McKinstry v. Sanders (2 T.  C. 181) the will of the testator provided that his real and personal estate should be converted into cash and a certain legacy paid; that if there was any surplus remaining it should be paid over to his nephews and nieces "who shall then be living to be equally divided between them." After the testator's death two nieces died before final distribution, and it was held that the provision "who shall be living," meant the nephews and nieces who were living at the time of the testator's death, and that their interest became vested as of that date. This is in accord with a number of decisions in this court, and the correctness of the conclusion is not questioned. But it will be observed that it has no application to the question under consideration, for *Page 109 
there is no provision in the will divesting the nephews and nieces, or either of them, of their share in the estate by their death after that of the testator and before final payment. InFinley v. Bent (95 N.Y. 364) the testator, after making certain provisions for his wife, devised and bequeathed all the residue of his estate, both real and personal, to his executors in trust, with directions to sell and dispose of his real estate as soon as they conveniently could after his decease, and then divide the proceeds into three shares, one for each of his three children, and to invest the shares separately upon bond and mortgage on real estate, or in interest-bearing securities of the state of New York or of the United States. At the expiration of one year from the death of the testator each child was to be paid out of the principal of his or her share the sum of $7,000, at the expiration of two years the sum of $5,000, and at the expiration of five years the balance of his or her respective shares. The will then provided that, "Should either of my children die before the full payment of the whole of his or her share of such residue, then my executors shall pay the share of the child so dying, or so much thereof as shall remain unpaid, to his or her lawful issue then surviving." One of the daughters died after the expiration of five years, leaving a husband and an infant son. At the time of her death a portion of the real estate had not been converted into money. It was held that inasmuch as the will fixed a definite period, to wit, five years, from the death of the testator when she should be paid the balance of her estate, it became due and payable as of that date, and was, therefore, in the law deemed absolutely vested in her, and that the provision of the will containing a provision with reference to her death before full payment meant a death before the expiration of the five years, the time fixed in which her share became finally due and payable. This case I shall have occasion to refer to later on. These are the cases upon which it is contended that we are concluded by authority from giving to the language used in the *Page 110 
will the literal meaning which the testator evidently intended, thus preventing the estate from going to his grandchild.
In the case of Gaskell v. Harman (11 Ves. 489-496) the chancellor, Lord ELDON, in commenting upon the conclusion reached by Lord THURLOW in Hutcheon v. Mannington, admitted that he differed from the conclusion reached by his lordship as to the construction given to the will, and that he entertained the view that the natural construction was to the effect that if the legatee should die before the property should be actually paid to him the gift over would take effect. But he considered the case as an authority to the effect that the language used must be clear and specific, asserting the soundness of the proposition that "If a testator thinks proper, whether prudently or not, to say distinctly, showing a manifest intention, that his legatees, pecuniary or residuary, shall not have the legacies, or the residue, unless they live to receive them in hard money, there is no rule against such intention if clearly expressed." And to the same effect is the case of Law v. Thompson (4 Russ. 92-100). In Johnson v. Crook (L.R. [12 Ch. Div.] 639) the testatrix had by her will made certain provisions for Thomas Keeling and Joseph Gill and then concluded: "But in case the said Thomas Keeling shall depart this life before he shall actually have received the whole of his share of the said residuary moneys, effects and premises, and without leaving any issue of his body living at his decease or born in due time after, then and in such case, and whether the same shall have become payable or not, I direct, limit or appoint that his share of and in all the aforesaid residuary moneys, effects and premises, or (as the case may be) such part and parts thereof as he shall not have actually received as aforesaid, shall be paid, assigned and transferred unto the said Joseph Gill, his executors, administrators and assigns." Joseph Gill died in 1847. Thomas Keeling died in 1850, without ever having been married, and before receiving his share of the residuary estate. The controversy arose between the executors of their respective estates. JESSEL, Master of the Rolls, reached the conclusion that the provisions of the will *Page 111 
were clear and specific, and that "actually received" meant "actually received;" and that there was no statute law or common law which prevented the carrying out of the intention of the testatrix; and that, "if there was anything to prevent it, it must be found in some law manufactured by the judges in the equity jurisdiction;" and after a consideration of all the cases bearing upon that subject, including the opinion of Lord THURLOW, above alluded to, he reached the following conclusion with reference thereto: "I should now be establishing a new law applicable to wills if I refused to give the natural interpretation to these words which are so plain and clear as not to be the fair subject of controversy." He, therefore, held that the interest of Keeling upon his death was given over to Gill, or to his executors, administrators and assigns. In In re Wilkins
(Spencer v. Duckworth, L.R. [18 Ch. Div.] 634) the testator, Wilkins, gave his residuary estate to four persons, to be equally divided between them, with a provision that in case either die before the final division of the estate his share should go to his children. Two of the legatees died more than a year after the death of the testator. The estate had not then been fully distributed. It was held that under the practice of the court twelve months were allowed after the death of the testator in which the executors were required to wind up his affairs, pay his debts and distribute his estate; that in so far as the two deceased legatees survived that period, their shares became due and payable, and, therefore, the legacy did not go over on their subsequent death. FRY, J., however, in delivering his opinion, expressly concurs in the views of the master of rolls, as expressed in the case of Johnson v. Crook (supra). InSampson v. Sampson (L.R. [1 Ch. Div. 1896] 630), after referring to the cases in which there has occurred a gift over on the death of a legatee before actually receiving his legacy, STERLING, J., says: "These cases are not entirely consistent among themselves; but this at least they establish — that whether or not a testator can effectually cause a vested gift to be divested before it has actually come to the hands of the legatee, such an intention *Page 112 
ought not to be attributed where the words are not clear; and in cases where the words are susceptible of such an interpretation, the court has held that the period over which the operation of a divesting clause of this kind is to extend ought not to be held to continue beyond that at which the legacy is de jurereceivable." In Whitman v. Aitken (L.R. [2 Eq.] 414) the testator bequeathed to his nephew, David Maxwell Aitken, £ 2,000, "and in case of his death before the same shall be actually paid or payable to him, then the trustees or trustee for the time being of this my will shall stand possessed thereof, or the securities whereon the same shall be invested, in trust for all the children of the said David Maxwell Aitken, whether born in my lifetime or after my decease, who being a son shall attain the age of twenty-one years, or being a daughter or daughters shall attain that age or marry, in equal shares or proportions, and in case there shall be only one such child, then for such one child, and in case no child of the said D.M. Aitken shall acquire a vested interest, then in trust in like manner for all the children of my nephew, J.M. Kitson Aitken." David Maxwell Aitken did die after the testator, and before any part of the £ 2,000 had been paid over to him or appropriated for that purpose from the estate, leaving an infant daughter. In that case the same claim was made, as in this case, that the legacy became vested in David Maxwell as upon the death of the testator. Sir J. STEWART, V.C., in his opinion, said, with reference thereto, that: "Where the language is ambiguous the court will undoubtedly look to the context to ascertain the testator's meaning, and even where the words are clear in themselves they may be controlled by the context. But the first rule of construction is, that where the language of the testator is clear, and involves no inconsistency or contradiction with other parts of the will, those clear words must prevail. In this case the literal meaning is perfectly plain and rational, and must have its due effect. The gift is to D.M. Aitken, but if he dies before it is actually paid or payable, then the property is to be held for his children. It is admitted that *Page 113 
the legacy was not paid. Then what is the meaning of the word payable? That refers to the death of D.M. Aitken in the lifetime of the testator. It is, therefore, plain that there were two events, upon the happening of either of which the gift to the children was to take effect. If D.M. Aitken should die in the lifetime of the testator the legacy is not payable, and his children are to take it. If he survives the testator, but dies before the legacy is actually paid to him, his children are to take." In Goulder v. Goulder (L.R. [2 Ch. Div. 1905] 100) the testator in his will made provisions for his brother John, with a proviso that in the event of his brother "being unable at the time of my decease, or at any time prior to the actual paymentto him of his share, or any part of his share on the division of my estate, to give a receipt to my trustees for his share by reason of his having committed or suffered any act whereby he has deprived himself of the right to the benefit of such share, either in whole or in part, then I direct my trustees to stand possessed of the share of such brother, or that part of such share which my said brother is unable to receive for his own benefit upon trust for the brother's children." When the estate became ready for distribution the brother had been adjudged a bankrupt and a trustee appointed who claimed the fund. It was held, however, that the words "prior to the actual payment" should be read literally, and that the share which the brother was then unable to receive was given over to his children, approving of the case of Johnson v. Crook and the other cases in accord therewith. So much for the English authorities upon the subject.
In Tyson v. Blake (22 N.Y. 558) the testator, after providing for the payment of debts, etc., gave the whole of his estate to his four grandchildren in equal shares. As to Emeline, one of them, he provided that in case she should die without lawful issue, her share should go to the other three. COMSTOCK, Ch. J., says that "Emeline, therefore, took under this will more than a life estate. If she had left children they would have taken, not as legatees of the testator, because nothing was given to them, but in succession to their mother *Page 114 
and according to the laws of distribution; in other words, as her next of kin. But a general bequest of personal estate, like a fee in lands, can be subjected to a limitation over on a condition which is not too remote. If the direction is that it shall go to another beneficiary, on a contingency which must happen at the death of the first taker, the limitation is within the rules of the law and will be sustained." In the case of Vanderzee v.Slingerland (103 N.Y. 47) the testator, by the second clause of his will, gave to his son, Cornelius, all his real estate situate in the county of Albany. By the tenth clause of his will he provided: "In conclusion, my will is that if my son, Cornelius, dies without issue, that then the estate herein devised to him shall go over to my grandchildren," specifically naming them, "* * * and in case my son, Cornelius, should die before the provisions of this will become an act, the devisees last named shall perform and fulfill all the conditions required of my son, Cornelius, to the legatees named in this my will." Cornelius survived the testator, and subsequently died without issue. It was claimed that the death of Cornelius, referred to in the will, was a death occurring during the lifetime of the testator, and that he, having survived the testator, took a fee absolute in the estate devised to him. ANDREWS, J., in delivering the opinion of the court, conceded the rule to be, that where a bequest is simply to one person and in case of his death to another, the primary devisee surviving the testator takes absolutely; that this rule applies both to real and personal estate. But it was a question of intention, and the rule thus referred to "applies only where the context of the will is silent, and affords no indication of intention other than that disclosed by words of absolute gift, followed by a gift over in case of death, or of death without issue or other specified event. Indeed, the tendency is to lay hold of slight circumstances in the will, to vary construction and to give effect to the language according to its natural import." He concluded by holding that the words "die without issue" referred to a death at any time, whether before or after the death of *Page 115 
the testator; that Cornelius took a conditional fee, and the grandchildren a contingent interest by way of executory devise, which, upon the happening of the contingency provided for, the death of Cornelius without issue, their contingent interest was converted into a fee. To the same effect is Nellis v. Nellis
(99 N.Y. 505); Buel v. Southwick (70 N.Y. 581); Hennessy v.Patterson (85 N.Y. 91); Matter of Cramer (170 N.Y. 271). InMatter of Wiley (111 App. Div. 590) the will devised the residuary estate to the testator's wife and to specifically named sisters, nephews and nieces, share and share alike; and then provided that, in case of the death of either before the whole estate shall be divided, it shall be distributed among the survivors only, share and share alike. One of the nephews was killed after the death of the testator and before any part of the residuary estate had been divided by the executors among the residuary legatees. It was held that he having died before the period of distribution arrived, the limitation over took effect.
The only other case to which I wish to specially refer is that of Finley v. Bent (95 N.Y. 364), to which I have already alluded, stating the facts and the holding with reference thereto. This is the case to which the chief judge refers when he says that we are concluded by authority. The effect that is to be given to this case is, I apprehend, our chief point of difference. As we have seen, the share of the estate in controversy was payable to a daughter in one, two and five years from the testator's death. At the expiration of five years her entire share became due and payable. The testator had given the executors what he deemed ample time in which to sell and dispose of his real estate, in order to meet and pay the legacies as they matured and became due. At the expiration of five years this daughter was alive. She had the right to have her share paid over to her and could have maintained an action therefor. It, therefore, became absolutely vested in her, and upon her subsequent death it passed to her legal representatives. This was in accord with In re Wilkins (L.R. [18 Ch. Div.] 634), to which I have referred, in which the *Page 116 
legatees were entitled to their legacies one year after the death of the testator, and having survived that period their shares became due and payable, and, therefore, did not go over on their subsequent death. But that is not the question which we are called upon to determine. The question presented by this case is as to the effect of the death before the legacy becomes due and payable, before the time that the legatee has the right to demand its payment or maintain an action therefor. This question was considered by EARL, J., in the case of Finley v. Bent. He says: "It is conceded that the direction contained in the will to the executors, to sell the real estate, operated as a conversion thereof into personalty, and hence for the purposes of this will, and its construction, and the devolution of the estate, it must be treated as personalty from the time of the testator's death. It is clear, from the language used, that the shares given to the children vested at once upon the death of the testator. The remainder of the proceeds of the residue of the real and personal estate was without delay, after the death of the testator, to be divided into three shares, one for each of his children. * * * But each share was liable to be divested, as to so much of the share as within the meaning of the will remained unpaid, in case of death before full payment." He then refers to the claim of the appellant with reference to the words "die before full payment," meaning before actual full payment, and then he said with reference thereto: "If that be the meaning, then within the case of Johnson v. Crook (L.R. [12 Ch. Div.] 639), the contention of the appellant is sound, and the share upon the death of Abby passed under the will to her son." He then proceeds to show that the meaning of the words "die before full payment" mean "before the share becomes payable; and, therefore, inasmuch as the daughter died after the whole share was payable, the share was not divested, and passed as part of her estate." In other words, if the daughter had died before the five years had expired, at which time the share became due and payable, the share would have divested and passed under the will of her father to her son. It, therefore, *Page 117 
appears to me that this case is an authority in support of the judgment we have under review. (Hoadly v. Wood,71 Conn. 452.) Underhill, in his work on the Law of Wills (Vol. 1, sec. 343), has summed up the authorities upon the subject as follows: "Clauses by which property is given to A. absolutely, with a limitation over in case A. shall die before receiving his legacy, primarily refer to his death before it is actually received by him in cash, whether he die before or after the death of the testator. Though A. may survive the testator, the legacy to him is contingent upon his surviving to receive it. If the testator expressly directs that the legacy shall be paid at some particular point of future time, as five years from his death, or at the expiration of a life estate, with a gift over in case of the death of the legatee before receiving the legacy, it will vest at the date when it ought to be received, though its actual payment shall be delayed by the caprice or the wilfulness of the executor. The difficulty in construing these limitations over is most striking when they depend upon death simpliciter, without having received the legacy, the testator having omitted all words which would indicate that he meant an actual receipt. In a recent case, where the testator provided that in the event of the death of a remainder-man `leaving issue before receiving his share, the issue should take,' it was held that a remainder-man who survived the testator took a vested estate at the death of the testator. Receiving here meant possession. The same rule is applied where the will is silent as to the time of payment and the legacy is immediate. Thus, where a legacy is not expressly payable in the future, and the will provides a gift in case of the legatee's death before receiving his share of a residue, or before the `division' of the estate, and the legatee survives for one year after the testator, which period is allowed by law for the settlement of the estate, the legacy is indefeasibly vested, though, if he die during the year, the gift over takes effect. The fact that the executor may, if he choose, pay the legacy before the year expires does not accelerate the vesting, for the executor cannot favor one legatee as against another. *Page 118 
Until the year has elapsed the legacy is undoubtedly contingent. And it has been held that equity will not direct that inquiry shall be made into the circumstances of the estate in order to ascertain whether the payment could have been made without inconvenience before the death of the legatee, or within one year from the death of the testator, even if the legatee has survived that period for several years. Cases which provide for a gift over in the event of the death of the legatee before he has actually received a legacy differ radically from those in which an actual receipt is not required. Where it is clearly apparent that the testator intended that the legatee should be at the risk of losing what he gave him through the delay or the caprice of the executor, or through accident, as in case it is expressly provided that if the legatee should die before he shall have `actually received his legacy' the part `he has not actually received, whether payable or not,' is to go to another, the intention must be respected. The gift over is not invalid for its uncertainty, merely because it is within the power of the executor to defeat the intention of the testator respecting it, by a prompt payment of the legacy, if it is clear that the testator intended he should possess that power. Whether the executor shall possess this power depends upon the language of each will. Its existence must clearly appear, as nothing will be taken by implication in this respect."
The testator's personal estate, as we have seen, had been distributed, and Frank in his lifetime received his share. The real estate in Virginia had not been sold or converted into money, for the reason that a purchaser could not be found. It is conceded that the sale was made at the earliest date in which it could properly be made. The proceeds could not be distributed until the sale was made and the money received. Had that event occurred during the lifetime of Frank, then it would have become due and payable, and he could have maintained an action therefor. But his death occurred before the happening of that event, and, therefore, the divesting clause of the will became operative, and the share coming to *Page 119 
him under the provisions of his father's will passed to his daughter.
It may be conceded that the English cases are not all in entire harmony. Their chief difference, however, arises out of a diversity in phraseology in the various wills which the courts have been called upon to construe. They all apparently concede that the intention of the testator must control, where the divesting clause is so clearly and specifically stated as to admit of no other construction. Even Lord THURLOW conceded this. But he claimed in the case before him that the testator had not conceived and expressed his intention with such definite certainty that he could act upon it. The great weight of authority, especially the recent cases, support and approve the rule laid down in Johnson v. Crook, and some of the cases criticise the conclusion reached by Lord THURLOW with reference to the provision being sufficiently definite and certain for him to act upon. It may further be conceded that under the provisions of a will containing a gift over in case of the death of a legatee before payment, that actual payment is not essential in order for it to vest absolutely in a legatee; that under the authority of Sampson v. Sampson (supra) the divesting clause ought not to extend beyond the period in which the legacy is de jure receivable, or becomes due and payable, thus avoiding the power of an executor, through delay, caprice or accident, from preventing an absolute vesting of a legacy. With this limitation no reason is apparent, either in law, public policy or morals, why the testator may not make his bequests subject to a provision, clearly and definitely stated, that in case his legatee should die before his legacy become due and payable under the administration of his estate, it shall go over to the child or children of such deceased legatee, and thus prevent its going to the creditors of the legatee or to strangers to the testator or to his blood.
I consequently conclude that Frank took a contingent estate, which would become vested absolutely in case he lived until he was entitled to it in possession, or until it became due and *Page 120 
payable to him, subject to be divested in case of his death before that time, and he having so died, his share passed over to his daughter under the will of his father.
The judgment should be affirmed, with costs.